Name: 80/673/EEC: Commission Decision of 24 June 1980 approving a programme to improve the processing of fruit and vegetables in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-18

 Avis juridique important|31980D067380/673/EEC: Commission Decision of 24 June 1980 approving a programme to improve the processing of fruit and vegetables in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 185 , 18/07/1980 P. 0042 - 0042****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1980 APPROVING A PROGRAMME TO IMPROVE THE PROCESSING OF FRUIT AND VEGETABLES IN THE NETHERLANDS , PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE DUTCH TEXT IS AUTHENTIC ) ( 80/673/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 30 MARCH 1979 THE GOVERNMENT OF THE NETHERLANDS NOTIFIED THE PROGRAMME TO IMPROVE THE PROCESSING OF FRUIT AND VEGETABLES AND ON 17 DECEMBER 1979 PROVIDED ADDITIONAL DETAILS ; WHEREAS THE SAID PROGRAMME CONCERNS THE RESTRUCTURING AND MODERNIZATION OF THE EXISTING PROCESSING CAPACITIES FOR FRUIT AND VEGETABLES IMPROVING THE SITUATION IN THIS SECTOR AND THE COMMERCIAL EXPLOITATION OF THE PRODUCE IN QUESTION ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF FRUIT AND VEGETABLE PRODUCTION ; WHEREAS THE SCHEDULED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME TO IMPROVE THE PROCESSING OF FRUIT AND VEGETABLES PURSUANT TO REGULATION ( EEC ) NO 355/77 , COMMUNICATED BY THE GOVERNMENT OF THE NETHERLANDS ON 30 MARCH 1979 AND SUPPLEMENTED ON 17 DECEMBER 1979 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 24 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT